Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on April 23, 2020, and Drawings filed on April 23, 2020.
2.	Claims 1–20 are pending in this case. Claim 1, 19 and 20 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

With regard to claim 1 and 20, Claim limitations “a data acquisition unit configured to” “a sensory information determination unit configured to” “a presentation control unit configured to “have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (e.g. “unit", "controller", etc.) coupled with functional language (e.g. “configured to”, etc.) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-18, 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1-18, 20 are interpreted under 35 U.S.C. 112(f).  It is unclear whether the recited structure, material, or acts in these claims are sufficient for performing the claimed function because the Specification is unclear about the corresponding structure(s) of a data acquisition unit, a sensory information determination unit a presentation control unit.
A block diagram such as FIG. 3 does not provide indications of corresponding structure(s).  Further the specification also does not provide the corresponding structure(s).  
not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112 (f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112 (f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112 (f).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 7, 8, 9, 10, 12, 13, 14, 17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frix et al., Pub. No: 20150094551A1. 
With regard to claim 1:
Frix discloses An information processing apparatus comprising: a data acquisition unit configured to acquire relevance data of a plurality of pieces of sensory (paragraph 141: “FIG. 19 is a logical flowchart illustrating a continuous transdermal monitoring ("CTM") method 600 for pulse oximetry determination using an array of light detectors. Beginning at block 605, separate pulse oximetry readings from the individual light detectors 209A-D of a light detector array in sensor package 125 for a target tissue segment 212 may be received. At block 610, a monitor module 114 and/or a FF module 101B may analyze the separate pulse oximetry readings from the individual light detectors 209A-D. It is envisioned that analyzing the pulse oximetry readings at block 610 may comprise running regressive and/or statistical analysis of all past pulse oximetry readings to determine if the present pulse oximetry reading is consistent with past readings. This may involve buffering and adjustments when necessary, as would be understood by one of ordinary skill in the art.”); a sensory information determination unit configured to determine second sensory information relevant to first sensory information on a basis of the relevance data (paragraph 142: “At block 615, a monitor module 114 and/or a FF module 101 may assess the relative accuracies of the seperate pulse oximetry readings with respect to the target tissue segment 212. This may involve the monitor module 114 and/or the FF module 101B receiving information about which specific light detector 209A-D is most closely aligned with the target tissue segment 212 and how the other light detectors deviate from this alignment. The monitor module 114 and/or the FF module 101 may presume that a specific light detector 209A-D is always initially aligned with the target tissue segment 212, such as may be the case when a user physically aligns the sensor package 125 with the target tissue segment 212 at initiation. In another embodiment, this may involve an alignment sensor and/or algorithm using other sensor(s) 159 data to determine which specific light detector 209A-D is best aligned with the target tissue segment 212. In another embodiment, this may involve an infrared sensor, or any other sensor known by one having ordinary skill in the art, configured to visualize the location of the target tissue segment 212. In another embodiment, the user may be able to input information into the sensor package 125 indicating which specific light detector 209A-D is best aligned with the target tissue segment 212. Other means and methods for assessing the relative accuracies of the pulse oximetry readings from the specific light detectors 209A-D of the array are envisioned and fall within the scope of a CTM embodiment.”); and a presentation control unit configured to control presentation of presentation data associated with the second sensory information to a user (paragraph 148: “If the identified preferred pulse oximetry reading(s) would lead to a change in the designated preferred light detector(s) from the light detectors 209A-D, then, at block 655, the monitor module 114 and/or the FF module 101 may redesignate a preferred light detector(s) from the light detectors 209A-D, based at least in part, on the newly identified preferred pulse oximetry reading(s). At block 660, the pulse oximetry reading from the redesignated preferred light detectors may be output for processing, leveraging, rendering for the user or any other third party and/or stored for later query.”). 

With regard to claim 2:
(fig. 20, paragraph 151: “As a result of the above differences between the method 600 and the method 700, at block 756, two deviations in the method 700 occur that are different from the method 600. If the identified relative weight of importance assignable to each pulse oximetry reading from the light detectors 209A-D has not changed, then the method 700 reverts to block 730 at which the computed composite pulse oximetry reading(s) may be output for processing, leveraging, rendering for the user or any other third party and/or stored for later query. If the identified relative weight of importance assignable to each pulse oximetry reading from the light detectors 209A-D has changed, then, at block 760, the monitor module 114 and/or the FF module 101 may recompute the composite pulse oximetry reading(s) based, at least in part, on the reassigned relative weights of importance.”) and controls the presentation of the presentation data associated with the second sensory information (fig. 20, paragraph 151: “As a result of the above differences between the method 600 and the method 700, at block 756, two deviations in the method 700 occur that are different from the method 600. If the identified relative weight of importance assignable to each pulse oximetry reading from the light detectors 209A-D has not changed, then the method 700 reverts to block 730 at which the computed composite pulse oximetry reading(s) may be output for processing, leveraging, rendering for the user or any other third party and/or stored for later query. If the identified relative weight of importance assignable to each pulse oximetry reading from the light detectors 209A-D has changed, then, at block 760, the monitor module 114 and/or the FF module 101 may recompute the composite pulse oximetry reading(s) based, at least in part, on the reassigned relative weights of importance.”). 

With regard to claim 3:
Frix discloses The information processing apparatus according to claim 1, wherein the presentation control unit controls the presentation of the presentation data associated with the second sensory information without controlling presentation of presentation data associated with the first sensory information (paragraph 148: “If the identified preferred pulse oximetry reading(s) would lead to a change in the designated preferred light detector(s) from the light detectors 209A-D, then, at block 655, the monitor module 114 and/or the FF module 101 may redesignate a preferred light detector(s) from the light detectors 209A-D, based at least in part, on the newly identified preferred pulse oximetry reading(s). At block 660, the pulse oximetry reading from the redesignated preferred light detectors may be output for processing, leveraging, rendering for the user or any other third party and/or stored for later query.”).

With regard to claim 4:
Frix discloses The information processing apparatus according to claim 1, wherein the presentation control unit determines whether or not to control presentation of presentation data associated with the first sensory information on a basis of a (fig. 20, paragraph 151: “As a result of the above differences between the method 600 and the method 700, at block 756, two deviations in the method 700 occur that are different from the method 600. If the identified relative weight of importance assignable to each pulse oximetry reading from the light detectors 209A-D has not changed, then the method 700 reverts to block 730 at which the computed composite pulse oximetry reading(s) may be output for processing, leveraging, rendering for the user or any other third party and/or stored for later query. If the identified relative weight of importance assignable to each pulse oximetry reading from the light detectors 209A-D has changed, then, at block 760, the monitor module 114 and/or the FF module 101 may recompute the composite pulse oximetry reading(s) based, at least in part, on the reassigned relative weights of importance.”). 

With regard to claim 7:
Frix discloses The information processing apparatus according to claim 1, wherein the sensory information determination unit, in a case where first biometric information based on the user is obtained together with the first sensory information, determines, as the second sensory information, sensory information sensed from a same user at a timing corresponding to second biometric information associated with the first biometric information while being relevant to the first sensory information  (paragraph 142: “At block 615, a monitor module 114 and/or a FF module 101 may assess the relative accuracies of the seperate pulse oximetry readings with respect to the target tissue segment 212. This may involve the monitor module 114 and/or the FF module 101B receiving information about which specific light detector 209A-D is most closely aligned with the target tissue segment 212 and how the other light detectors deviate from this alignment. The monitor module 114 and/or the FF module 101 may presume that a specific light detector 209A-D is always initially aligned with the target tissue segment 212, such as may be the case when a user physically aligns the sensor package 125 with the target tissue segment 212 at initiation. In another embodiment, this may involve an alignment sensor and/or algorithm using other sensor(s) 159 data to determine which specific light detector 209A-D is best aligned with the target tissue segment 212. In another embodiment, this may involve an infrared sensor, or any other sensor known by one having ordinary skill in the art, configured to visualize the location of the target tissue segment 212. In another embodiment, the user may be able to input information into the sensor package 125 indicating which specific light detector 209A-D is best aligned with the target tissue segment 212. Other means and methods for assessing the relative accuracies of the pulse oximetry readings from the specific light detectors 209A-D of the array are envisioned and fall within the scope of a CTM embodiment.”). 

With regard to claim 8:
Frix discloses The information processing apparatus according to claim 7, wherein the first biometric information includes at least one of biometric information obtained by performing a sensing operation on the user or biometric information input by the user (paragraph 141: “FIG. 19 is a logical flowchart illustrating a continuous transdermal monitoring ("CTM") method 600 for pulse oximetry determination using an array of light detectors. Beginning at block 605, separate pulse oximetry readings from the individual light detectors 209A-D of a light detector array in sensor package 125 for a target tissue segment 212 may be received. At block 610, a monitor module 114 and/or a FF module 101B may analyze the separate pulse oximetry readings from the individual light detectors 209A-D. It is envisioned that analyzing the pulse oximetry readings at block 610 may comprise running regressive and/or statistical analysis of all past pulse oximetry readings to determine if the present pulse oximetry reading is consistent with past readings. This may involve buffering and adjustments when necessary, as would be understood by one of ordinary skill in the art.”). 

With regard to claim 9:
Frix discloses The information processing apparatus according to claim 1, wherein the sensory information determination unit, in a case where a type of sensory information relevant to the first sensory information is a first type, determines a second type of sensory information different from the first type as the second sensory information(the first type can be the infrared sensor the second type can be the light detectors, paragraph 142: “At block 615, a monitor module 114 and/or a FF module 101 may assess the relative accuracies of the seperate pulse oximetry readings with respect to the target tissue segment 212. This may involve the monitor module 114 and/or the FF module 101B receiving information about which specific light detector 209A-D is most closely aligned with the target tissue segment 212 and how the other light detectors deviate from this alignment. The monitor module 114 and/or the FF module 101 may presume that a specific light detector 209A-D is always initially aligned with the target tissue segment 212, such as may be the case when a user physically aligns the sensor package 125 with the target tissue segment 212 at initiation. In another embodiment, this may involve an alignment sensor and/or algorithm using other sensor(s) 159 data to determine which specific light detector 209A-D is best aligned with the target tissue segment 212. In another embodiment, this may involve an infrared sensor, or any other sensor known by one having ordinary skill in the art, configured to visualize the location of the target tissue segment 212. In another embodiment, the user may be able to input information into the sensor package 125 indicating which specific light detector 209A-D is best aligned with the target tissue segment 212. Other means and methods for assessing the relative accuracies of the pulse oximetry readings from the specific light detectors 209A-D of the array are envisioned and fall within the scope of a CTM embodiment.”);. 

With regard to claim 10:
Frix discloses The information processing apparatus according to claim 9, wherein the sensory information determination unit, in a case where the type of sensory information relevant to the first sensory information is the first type, determines, on a basis of a recognition result of the relevant sensory information, the second type of sensory information as the second sensory information (the first type can be the infrared sensor the second type can be the light detectors, paragraph 142: “At block 615, a monitor module 114 and/or a FF module 101 may assess the relative accuracies of the seperate pulse oximetry readings with respect to the target tissue segment 212. This may involve the monitor module 114 and/or the FF module 101B receiving information about which specific light detector 209A-D is most closely aligned with the target tissue segment 212 and how the other light detectors deviate from this alignment. The monitor module 114 and/or the FF module 101 may presume that a specific light detector 209A-D is always initially aligned with the target tissue segment 212, such as may be the case when a user physically aligns the sensor package 125 with the target tissue segment 212 at initiation. In another embodiment, this may involve an alignment sensor and/or algorithm using other sensor(s) 159 data to determine which specific light detector 209A-D is best aligned with the target tissue segment 212. In another embodiment, this may involve an infrared sensor, or any other sensor known by one having ordinary skill in the art, configured to visualize the location of the target tissue segment 212. In another embodiment, the user may be able to input information into the sensor package 125 indicating which specific light detector 209A-D is best aligned with the target tissue segment 212. Other means and methods for assessing the relative accuracies of the pulse oximetry readings from the specific light detectors 209A-D of the array are envisioned and fall within the scope of a CTM embodiment.”). 

With regard to claim 12:
(the first type can be the alignment sensor the second type can be the light detectors, paragraph 142: “At block 615, a monitor module 114 and/or a FF module 101 may assess the relative accuracies of the seperate pulse oximetry readings with respect to the target tissue segment 212. This may involve the monitor module 114 and/or the FF module 101B receiving information about which specific light detector 209A-D is most closely aligned with the target tissue segment 212 and how the other light detectors deviate from this alignment. The monitor module 114 and/or the FF module 101 may presume that a specific light detector 209A-D is always initially aligned with the target tissue segment 212, such as may be the case when a user physically aligns the sensor package 125 with the target tissue segment 212 at initiation. In another embodiment, this may involve an alignment sensor and/or algorithm using other sensor(s) 159 data to determine which specific light detector 209A-D is best aligned with the target tissue segment 212. In another embodiment, this may involve an infrared sensor, or any other sensor known by one having ordinary skill in the art, configured to visualize the location of the target tissue segment 212. In another embodiment, the user may be able to input information into the sensor package 125 indicating which specific light detector 209A-D is best aligned with the target tissue segment 212. Other means and methods for assessing the relative accuracies of the pulse oximetry readings from the specific light detectors 209A-D of the array are envisioned and fall within the scope of a CTM embodiment.”). 

With regard to claim 13:
Frix discloses The information processing apparatus according to claim 1, wherein the sensory information determination unit determines the second sensory information on a basis of sensory information having a degree of relevance to the first sensory information exceeding a threshold (paragraph 142: “At block 615, a monitor module 114 and/or a FF module 101 may assess the relative accuracies of the seperate pulse oximetry readings with respect to the target tissue segment 212. This may involve the monitor module 114 and/or the FF module 101B receiving information about which specific light detector 209A-D is most closely aligned with the target tissue segment 212 and how the other light detectors deviate from this alignment. The monitor module 114 and/or the FF module 101 may presume that a specific light detector 209A-D is always initially aligned with the target tissue segment 212, such as may be the case when a user physically aligns the sensor package 125 with the target tissue segment 212 at initiation. In another embodiment, this may involve an alignment sensor and/or algorithm using other sensor(s) 159 data to determine which specific light detector 209A-D is best aligned with the target tissue segment 212. In another embodiment, this may involve an infrared sensor, or any other sensor known by one having ordinary skill in the art, configured to visualize the location of the target tissue segment 212. In another embodiment, the user may be able to input information into the sensor package 125 indicating which specific light detector 209A-D is best aligned with the target tissue segment 212. Other means and methods for assessing the relative accuracies of the pulse oximetry readings from the specific light detectors 209A-D of the array are envisioned and fall within the scope of a CTM embodiment.”). 

With regard to claim 14:
Frix discloses The information processing apparatus according to claim 1, wherein the sensory information determination unit acquires the first sensory information selected by the user or a predetermined algorithm (paragraph 142: “At block 615, a monitor module 114 and/or a FF module 101 may assess the relative accuracies of the seperate pulse oximetry readings with respect to the target tissue segment 212. This may involve the monitor module 114 and/or the FF module 101B receiving information about which specific light detector 209A-D is most closely aligned with the target tissue segment 212 and how the other light detectors deviate from this alignment. The monitor module 114 and/or the FF module 101 may presume that a specific light detector 209A-D is always initially aligned with the target tissue segment 212, such as may be the case when a user physically aligns the sensor package 125 with the target tissue segment 212 at initiation. In another embodiment, this may involve an alignment sensor and/or algorithm using other sensor(s) 159 data to determine which specific light detector 209A-D is best aligned with the target tissue segment 212. In another embodiment, this may involve an infrared sensor, or any other sensor known by one having ordinary skill in the art, configured to visualize the location of the target tissue segment 212. In another embodiment, the user may be able to input information into the sensor package 125 indicating which specific light detector 209A-D is best aligned with the target tissue segment 212. Other means and methods for assessing the relative accuracies of the pulse oximetry readings from the specific light detectors 209A-D of the array are envisioned and fall within the scope of a CTM embodiment.”).

With regard to claim 17: 
Frix disclose the information processing apparatus according to claim 1, wherein the first sensory information includes at least one of five types of sensory information (paragraph 43: “Continuous transdermal monitoring ("CTM") embodiments, as well as features and aspects thereof, are directed towards providing a system and method for measuring pulse oximetry of a subject by constant measurement which may include measuring the pulse of the subject at a moment during a time interval t, measuring the subject's acceleration at about the moment, and determining whether the pulse measured at the moment is at or about a minimized moment of subject acceleration. Certain CTM embodiments may also monitor via one or more sensors any number of physiological and/or non-physiological parameters associated with the subject including, but not limited to, pulse rate, blood oxygen saturation, transdermal core temperature, Global Positioning System ("GPS") coordinates, 3-axis accelerometer outputs, skin and ambient temperature readings, hydration levels, and barometric readings.”);.




Claim 20 is rejected for the same reason as claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frix in view of Ayanam Pub. No.: 2014/0282045A1. 
With regard to claim 5:
Frix does not disclose the aspect wherein the predetermined condition includes a condition indicating whether or not there is a presentation device configured to present the presentation data associated with the first sensory information.
However Ayanam discloses the aspect wherein the predetermined condition includes a condition indicating whether or not there is a presentation device configured to present the presentation data associated with the first sensory information. (paragraph 124: “The sensor display area 702 includes information such as the Sensor ID, the Sensor Name, the Sensor Status, and the description of the Sensor for each listed sensor. The user can browse the sensors as displayed in the sensors display area 702. The user can by using a left arrow 404 to go to a previous sensor on the list of available sensors, and a right arrow 406 to go to the next sensor on the list. The user may press the voice input option 206 and say the word "previous" or the word "next" to browse the previous or the next sensor listed on the list. The user may also use the gesture input option to sweep to the right horizontally to see the previous sensor and to the left horizontally to see the next sensor. Alternatively, if the sensor list is presented vertically, the user may also use the gesture input option to sweep upward vertically to see the next sensor and to downward vertically to see the previous sensor. The Main Menu option 320, the Logout option 322, the Quit option 210 and the voice input option 206 remain the same as described above.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Ayanam to Frix so the sensor data is only displayed when the condition for the display status is met to save system resources instead of displaying content when no display device is available to display the content and to avoid user confusion. 

With regard to claim 6:
Frix and Ayanam disclose The information processing apparatus according to claim 5, wherein the predetermined condition includes a condition indicating whether or not a setting for allowing the presentation of the presentation data associated with the first sensory information is made (Ayanam paragraph 124: “The sensor display area 702 includes information such as the Sensor ID, the Sensor Name, the Sensor Status, and the description of the Sensor for each listed sensor. The user can browse the sensors as displayed in the sensors display area 702. The user can by using a left arrow 404 to go to a previous sensor on the list of available sensors, and a right arrow 406 to go to the next sensor on the list. The user may press the voice input option 206 and say the word "previous" or the word "next" to browse the previous or the next sensor listed on the list. The user may also use the gesture input option to sweep to the right horizontally to see the previous sensor and to the left horizontally to see the next sensor. Alternatively, if the sensor list is presented vertically, the user may also use the gesture input option to sweep upward vertically to see the next sensor and to downward vertically to see the previous sensor. The Main Menu option 320, the Logout option 322, the Quit option 210 and the voice input option 206 remain the same as described above.”).


Claims 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frix in view of Huber et al., Patent No.: 8396282B1. 
With regard to claim 11:
Frix does not disclose the information processing apparatus according to claim 9, wherein the first type includes visual sensation, and the second type includes at least one of auditory sensation or tactile sensation. 
However Huber discloses the information processing apparatus according to claim 9, wherein the first type includes visual sensation (fig. 7, paragraph 58: “Two main classes of saliency algorithms are feature-based and object-based algorithms. Feature-based methods, are described in [1-3]; they are well established and widely referenced. These references compute attention by constructing a saliency map from a set of biologically inspired features extracted from the image. The feature-based method breaks apart the image into a set of Gaussian pyramids corresponding to, for example, color, intensity, and orientation at a series of scales, which are combined across scales and features then merged into the saliency map. The system attends to the point that corresponds to the maximum value in the saliency map, executes some processing relevant to that location, and shifts to the next most salient point. However, this method does not give object boundaries, but only gives the most salient locations in the scene, which may or may not fall inside an object boundary. In order to overcome these limitations of feature-based methods, object-based methods have been proposed and developed [4,6]. An object-based visual saliency method that finds the most salient objects and their boundaries (or segmentation) has been described in "Visual Attention and Segmentation System" patent application Ser. No. 12/214,259 filed 16 Jun. 2008. A visual saliency map generated using HRL's object-based attention algorithm would be similar to 520 in FIG. 5. This visual saliency map is in camera or eye-centered coordinate system (ECC).”), and the second type includes at least one of auditory sensation or tactile sensation (fig, 8, paragraph 74: “See FIG. 8 which shows the method for computing the auditory saliency map. This method is analogous to the visual saliency map in "Visual Attention and Segmentation System" 12/214,259 filed Jun. 16, 2008. The first step 810 is recording the microphone outputs and selecting one for processing into a saliency map. The recording is of signal amplitude (loudness) versus time. Next, in step 820, windows of auditory data in the time domain are converted into the frequency domain with a short-time Fourier transform (STFT). Each window is centered at a time step. The result is auditory intensity versus frequency and time (i.e., a spectrogram) in Frequency versus Time coordinates (FTC). The spectrogram is used as the input to the method that creates the auditory saliency map.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Huber to Frix so the sensor can be used to detect audio and visual data to inform the user to make more informed decisions based on detected audio and visual data and to determine whether there are problems with user perception of audio and visual information and to determine whether there are discrepancy between the user perception and computer perception. 


With regard to claim 18: 
Frix and Huber disclose The information processing apparatus according to claim 17, wherein the five types of sensory information include visual information, auditory information, tactile information, olfactory information, and taste information (Huber fig. 7, paragraph 58: “Two main classes of saliency algorithms are feature-based and object-based algorithms. Feature-based methods, are described in [1-3]; they are well established and widely referenced. These references compute attention by constructing a saliency map from a set of biologically inspired features extracted from the image. The feature-based method breaks apart the image into a set of Gaussian pyramids corresponding to, for example, color, intensity, and orientation at a series of scales, which are combined across scales and features then merged into the saliency map. The system attends to the point that corresponds to the maximum value in the saliency map, executes some processing relevant to that location, and shifts to the next most salient point. However, this method does not give object boundaries, but only gives the most salient locations in the scene, which may or may not fall inside an object boundary. In order to overcome these limitations of feature-based methods, object-based methods have been proposed and developed [4,6]. An object-based visual saliency method that finds the most salient objects and their boundaries (or segmentation) has been described in "Visual Attention and Segmentation System" patent application Ser. No. 12/214,259 filed 16 Jun. 2008. A visual saliency map generated using HRL's object-based attention algorithm would be similar to 520 in FIG. 5. This visual saliency map is in camera or eye-centered coordinate system (ECC).”).
. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2141